Order filed November 29, 2018




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-18-00875-CV
                                    ____________

                         ANTHONY WELCH, Appellant

                                          V.

                        WELLS FARGO BANK, Appellee


                  On Appeal from County Court at Law No. 5
                           Fort Bend County, Texas
                    Trial Court Cause No. 18-CCV-062327

                                     ORDER
      Appellant’s brief was due November 19, 2018. No brief or motion for
extension of time has been filed.

      Unless appellant files a brief with this court on or before December 19, 2018,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).

                                    PER CURIAM